DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 15 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection. Applicant has amended Claims 15, 19 and 32  to further clarify the use of an optical  measurement point arrangement as recited in these claims.

	1) Applicant argues that  while the subject Office action states that the primary reference Kerekes (US 2006/0215246) does not teach a measurement beam generating device configured to generate an optical measurement beam for optically detecting a position of the beam deflection device, however, 
	the subject Office action indicates in the discussion of claim 19 that Kerekes is configured to direct the optical measurement beam onto at least one optical measurement point configured to reflect at least a portion of the optical measurement beam and is configured to detect the position of the beam deflection device. 
	Instead, Kerekes teaches of a laser power control system as cited in the subject  Office action (see Fig. 7 and paragraphs [0075]-[0077]) This system uses a fast power meter – 166 and a slow power meter – 172 for measuring laser power during a scan of a vector. A laser power system is not claimed in or applicable to Claim 15 (Applicant Arguments/Remarks dated 05/20/2022 pp. 9-10).

	Examiner answers that from a broadest reasonable interpretation Claim 19 in the subject Office action is met by the primary prior art reference, Kerekes, because while Kerekes lacks a measurement beam generating device for meeting Claim 15, however, Kerekes does disclose a beam deflection device, as recited by Claim 19, used for measuring instantaneous laser power (paragraph [0075]) which during a scan of a vector or sequential vectors, encoder positions at these points are detected an stored. Kerekes discloses that at these points position data is detected that can be used in a number of different ways (paragraph [0077] ...to facilitate improved exposure control during vector scanning.). New combinations of the grounds of rejection are added by the examiner as necessitated by the amendments, regarding the measurement beam device.

	2) Applicant argues that both Lessmuller (DE10 2015 012 565A1) and Kruth (US 2009/0206065) do not teach or suggest an optical measurement point arrangement configured to reflect the optical measurement beam for detection of the position of the beam deflection device by the position detection device.

	Examiner maintains that Lessmuller does disclose an optical measurement point arrangement  (Fig. 4 paragraph [0083] ...the measuring beam – 14 is directed to various positions – 58, 60, 62 in the vicinity of the laser beam position – L for continuous process monitoring ...) for reflecting the optical measurement beam detecting the position of the beam defection device by the position detection device (Fig. 1 paragraph [0075]...the illuminating beam – 32, which is accordingly reflected by the workpiece – 22 as a sensor beam – 18, the measuring beam – 14, which is both guided to and reflected by the workpiece – 22, and the laser beam – 38 should meet at a common point – P on the workpiece – 22). In other words, the laser beam position – L should be congruent with the measuring beam position – M on the workpiece – 22, these positions meeting at the common point – P).  
	Moreover, this point arrangement differs from the specific incidence location (paragraph [0079] relative offset of point of incidence – M of the measuring beam – 14 and image center – Z ...assumed to be constant).

 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-24, 26 and 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerekes (US 2006/0215246) in view of Lessmüller (DE 10 2015 012 565) and further in view of Kruth (US 2009/0206065).
	Regarding Claim 15, Kerekes discloses an exposure device for an apparatus for additively manufacturing three- dimensional objects (abstract, paragraphs [0002] [0009]) the exposure device comprising:
	 an energy beam generating device configured to generate an energy beam (paragraph [0015]);
	a beam deflection device configured to deflect the energy beam generated by the energy beam generating device onto a specific incidence location (Fig. 7 paragraph [0075] high-reflector mirror – 160); 
	at least one optically conductive element configured and arranged in a beam path (Fig. 2 paragraphs [0015] [0056] prism – 144 laser beam – 105); however, Kerekes does not teach a measurement beam generating device configured to generate an optical measurement beam for optically detecting a position of the beam deflection device. 
	Lessmüller discloses a measuring device for manufacturing a workpiece by additive manufacturing using a high- energy machining beam (laser) wherein a measurement beam generating device (Fig. 1 paragraphs [0001] [0066] measuring beam – 14 Optical Coherent Tomography or OCT),  is positioned at a different position from the energy beam generating device (See Fig.1 paragraphs [0066] [0072] measuring beam – 14 is generated by an external optical coherence tomograph (OCT), not shown; laser beam source – not shown but clearly apart in position as shown in Fig. 1 see below):


[AltContent: textbox (Energy (laser) beam)]

		
    PNG
    media_image1.png
    287
    228
    media_image1.png
    Greyscale

	
which is configured to generate an optical measurement beam for optically detecting a position of the beam deflection device (Fig. 1 paragraphs [0035] [0067] deflection device – 24 measuring beam – 14); and
	 a position detection device (Fig. 5 paragraphs [0077]  [0090] measuring device – 10...designed to determine ...laser beam position – L on the workpiece – 22)   configured to optically detect a position of the beam deflection device relative to a reference position (Fig. 5 paragraph [0090] depending on the measurement scanner – 24 (deflection device)  measurement beam – 14 assumes a different position – Mi in an image area that can be detected by the camera sensor – 16) based at least in part on the optical measurement beam (Fig. 1 paragraph [0076] laser beam position – L measurement beam position – M); 
	wherein the optical measurement beam generated by the measurement beam generating device is positioned directly in the beam path and at least partially traverses in, the energy beam path (Figs. 1, 2 paragraphs [0023] [0073] measurement beam – 14 laser beam – 38 beam splitter – 42). See also paragraph [0058] where the measuring beam and the processing beam are coupled into one another and directed jointly onto the workpiece via a processing beam optics.
	Moreover, Lessmüller discloses an optical measurement point arrangement configured to reflect the optical measurement beam for detection of the position of the beam deflection device by the position detection device arrangement  (Fig. 4 paragraph [0083] ...the measuring beam – 14 is directed to various positions – 58, 60, 62 in the vicinity of the laser beam position – L for continuous process monitoring ...) for reflecting the optical measurement beam detecting the position of the beam defection device by the position detection device (Fig. 1 paragraph [0075]...the illuminating beam – 32, which is accordingly reflected by the workpiece – 22 as a sensor beam – 18, the measuring beam – 14, which is both guided to and reflected by the workpiece – 22, and the laser beam – 38 should meet at a common point – P on the workpiece – 22). In other words, the laser beam position – L should be congruent with the measuring beam position – M on the workpiece – 22, these positions meeting at the common point – P), the optical measurement point arrangement differing from the specific incidence location paragraph [0079] relative offset of point of incidence – M of the measuring beam – 14 and image center – Z ...assumed to be constant).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kerekes with  Lessmüller whereby
	 an exposure device for an apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path,
	 but also optically detects a position of the beam deflection device, which is detected by a position detection device configure relative to a reference position . 
	This would be an improvement because such a measuring device would improve the accuracy of the monitoring of the machining of a workpiece by means of the measuring beam and with which, in particular, achieves improved guidance by means of coupling the measurement and a machining (energy) beam on and along a workpiece edge (paragraphs [0016] [0043]).
 	However, while Lessmüller discloses a measurement beam positioned directly or partially traversing the energy path to determine position measurement on a processed workpiece and disclosing an offset between the position of the workpiece and the processing beam (paragraphs [0073] [0076]),
	 it is silent as this being a detection device to determine component quality information regarding structural properties of the three-dimensional object being manufactured.  
	Kruth discloses a method and device using in-situ monitoring of selective laser powder processing (abstract), wherein the exposure device (paragraph [0026])  further comprises a detection device (paragraph [0021]) configured for detecting a reflected portion of the energy beam (paragraph [0022] optical system allowing projection from detector of electromagnetic radiation reflected from), 
	wherein the reflected portion of the energy beam is reflected from a fusion region of a structural material layer (paragraph [0042] the light rays reflected on the melt zone and surrounding material are transmitted by the optical system towards the detectors), having been irradiated by at least a portion of the energy beam from the energy beam generating device (paragraphs [0025] [0026]), and 
	wherein the detection device is configured to generate component quality information based at least in part on the reflected portion of the energy beam (Fig. 4. paragraph [0099] lights rays being reflected on the melt zone material and 
	the surrounding solidified and powder material are transmitted by the scanning system and can again be split from the laser light by a semi-reflective mirror…used in order to extract the useful geometric information of the melt zone), 
	the component quality information describing structural properties of a three-dimensional object being additively manufactured by the apparatus for additively manufacturing three-dimensional objects (paragraph [0101] the process variable that is recorded by the detector is a measured value indicative of a geometric quantity of the melt zone e.g. the area of the melt zone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kerekes/ Lessmüller with Kruth whereby 
	an exposure device for an apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path, and including a generated measurement beam for optically detecting a position of the beam deflection device, would add the monitoring and feedback control, as disclosed by Kruth, 
	where a detection device is configured to detect by means of a reflected portion of the energy beam reflected from a fusion region of a structural material layer in order to generate component quality information describing structural properties of the three-dimensional object being additively manufactured. 
	 
	One with ordinary skill in the art would motivated to consider the device of Kruth, because feedback control of the geometric quantity and structural parameters during processing will allow for compensating variations so that excess material is minimized (abstract), and the detection is used to improve the stability of the process and the quality of the resulting parts in real-time (paragraph [0100]).

	Regarding Claim 16, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the energy beam generating device and the beam deflection device are optically aligned with one another in the beam path (Fig. 2 paragraph [0056] mirrors – 146, 147 selectively oriented to control aim of laser beam – 105).

	Regarding Claim 17, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the position detection device and the measurement beam generating device form an absolute interferometer (paragraph [0060]).

	Regarding Claim 18, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses that the position detection device is configured to generate position detection information describing a detected position of the beam deflection device relative to a reference position (Fig. 5C paragraphs [0064] [0069] measured positions compared to expected positions).

	Regarding Claim 19, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and while Kerekes further discloses that the beam deflection device is configured to direct the optical measurement beam onto at least one optical measurement point configured to reflect at least a portion of the optical measurement beam (Fig. 7 paragraph [0075] laser – 110 high-reflector mirror – 160 beam-splitter – 162); and wherein the position detection device is configured to detect the position of the beam deflection device based at least in part on the at least a portion of the optical measurement beam reflected by the at least one optical measurement point.(Fig. 7 paragraph [0077] fast power meter – 166 laser power controller – 150 encoder positions detected and stored), however,
	 Kerekes does not disclose that there is at least one optical measurement point of an optical measurement point arrangement configured to reflect at least a portion of the optical measurement beam with the position detection device configuration.
	Lessmüller teaches an  optical measurement point arrangement, the at least one optical measurement point configured to reflect at least a portion of the optical measurement beam;   (Fig. 4 paragraph [0083] ...the measuring beam – 14 is directed to various positions – 58, 60, 62 in the vicinity of the laser beam position – L for continuous process monitoring ...) for reflecting the optical measurement beam detecting the position of the beam defection device by the position detection device (Fig. 1 paragraph [0075]...the illuminating beam – 32, which is accordingly reflected by the workpiece – 22 as a sensor beam – 18, the measuring beam – 14, which is both guided to and reflected by the workpiece – 22, and the laser beam – 38 should meet at a common point – P on the workpiece – 22). In other words, the laser beam position – L should be congruent with the measuring beam position – M on the workpiece – 22, these positions meeting at the common point – P).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Kerekes with Lessmüller such that  the exposure device of Kerekes where a beam defection device is configured to direct an optical measurement point (paragraphs [0037[ [0071] [0077] position signals from encoders) 
is combined with an optical measurement point arrangement  with at least one optical measurement point configured to reflect at least a portion of the optical measurement beam, as from Lessmüller. This is advantageous because a relative offset between the laser beam position and measuring beam position is compensated for by a predetermined deflection position being assumed and is compensated for by position control of the measuring beam (paragraph [0090]). 


	Regarding Claim 20, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 19 and Kerekes further discloses the at least one optical measurement point comprises a concave mirror (Fig. 7 paragraph [0076] concave beam expander lens – 174 to scanning mirrors – 178).

	Regarding Claim 21, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 20 and Kerekes further discloses that the exposure device of Claim 20 comprises an optical measurement point  
 comprising a plurality of optical measurement points, wherein the plurality of optical measurement points are configured and arranged in a defined spatial arrangement with respect to one another (paragraphs [0021] [0077] power measurement stored in memory at each point along the vector).

	Regarding Claim 22, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 21 and Kerekes further discloses the exposure device of Claim 21 wherein the plurality of optical measurement points are configured and arranged in a common plane (paragraphs [0004] [0016] vector-scanning).

	Regarding Claim 23, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 22 and Kerekes further discloses the exposure device of Claim 22 wherein the common plane corresponds to a structural plane of the apparatus for additively manufacturing three- dimensional objects (Fig. 2 paragraphs [0054] [0055] laser beam – 105 travels along path shown by arrows, computer – 140 scanning system – 142).

	Regarding Claim 24, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 23 and Kerekes further discloses the exposure device of Claim 23 wherein the plurality of optical measurement points comprises at least two optical measurement points configured and arranged in different planes relative to one another (Fig. 6 paragraph [0072] two non-collinear vectors).

	Regarding Claim 26, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Kruth further teaches that the reflected portion of the energy beam travels to the detection device at least in part by the beam path (Fig. 2 paragraph [0094] radiation follows the inverse optical path as the laser beam, starting from the melt zone at the working plane, passing through the scanning lens then being reflected by the laser scanning mirrors towards a semi-reflective mirror that is used to separate the emitted melt zone radiation from the laser radiation).

	Regarding Claim 28, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Lessmüller further teaches that the measurement beam generating device is configured to direct the optical measurement beam into the beam path at a location between the energy beam generating device and the detection device (paragraph [0042] measuring beam position assumes an intended position in the detection range and is preferably located centrally).

	Regarding Claim 29, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Lessmüller further teaches that the measurement beam generating device is configured to direct the optical measurement beam into the beam path at a location upstream of the detection device (Fig. 4 paragraph [0083] measurement point positions – 60 upstream of the keyhole – 58 in the machining direction – BR).

	Regarding Claim 30, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Kerekes further discloses the exposure device of Claim 15 wherein the position detecting device is configured to detect the position of the beam deflection device interferometrically (paragraph [0019] interferometric encoders). 

	Regarding Claim 32, Kerekes discloses an apparatus for additive manufacturing of three-dimensional objects, the apparatus comprising an exposure device (abstract, paragraphs [0002] [0009]) the exposure device comprising	
	an energy beam generating device configured to generate an energy beam (paragraph [0015]);
	a beam deflection device configured to deflect the energy beam generated by the energy beam generating device onto a specific incidence location (Fig. 7 paragraph [0075] high-reflector mirror – 160); 
	at least one optically conductive element configured and arranged in a beam path (Fig. 2 paragraphs [0015] [0056] prism – 144 laser beam – 105); however, Kerekes does not teach a measurement beam generating device configured to generate an optical measurement beam for optically detecting a position of the beam deflection device.
	Lessmüller discloses a measuring device for manufacturing a workpiece by additive manufacturing using a high- energy machining beam (laser) wherein a measurement beam generating device (Fig. 1 paragraphs [0001] [0066] measuring beam – 14 Optical Coherent Tomography or OCT),  is positioned at a different position from the energy beam generating device. See Fig.1 (paragraphs [0066] [0072] measuring beam – 14 is generated by an external optical coherence tomograph (OCT), not shown; laser beam source – not shown) but clearly apart in position as shown in Fig. 1 see below. 


[AltContent: textbox (Energy (laser) beam)]			
    PNG
    media_image1.png
    287
    228
    media_image1.png
    Greyscale

which is configured to generate an optical measurement beam for optically detecting a position of the beam deflection device (Fig. 1 paragraphs [0035] [0067] deflection device – 24 measuring beam – 14); and
	 a position detection device configured to optically detect a position of the beam deflection device relative to a reference position based at least in part on the optical measurement beam (Fig. 1 paragraph [0076] laser beam position – L measurement beam position – M); 
	wherein the optical measurement beam generated by the measurement beam generating device is positioned directly in the beam path and at least partially traverses in, the energy beam path (Figs. 1, 2 paragraphs [0023] [0073] measurement beam – 14 laser beam – 38 beam splitter – 42). See also paragraph [0058] where the measuring beam and the processing beam are coupled into one another and directed jointly onto the workpiece via a processing beam optics.
	Moreover, Lessmüller discloses an optical measurement point arrangement configured to reflect the optical measurement beam for detection of the position of the beam deflection device by the position detection device arrangement  (Fig. 4 paragraph [0083] ...the measuring beam – 14 is directed to various positions – 58, 60, 62 in the vicinity of the laser beam position – L for continuous process monitoring ...) for reflecting the optical measurement beam detecting the position of the beam defection device by the position detection device (Fig. 1 paragraph [0075]...the illuminating beam – 32, which is accordingly reflected by the workpiece – 22 as a sensor beam – 18, the measuring beam – 14, which is both guided to and reflected by the workpiece – 22, and the laser beam – 38 should meet at a common point – P on the workpiece – 22). In other words, the laser beam position – L should be congruent with the measuring beam position – M on the workpiece – 22, these positions meeting at the common point – P), the optical measurement point arrangement differing from the specific incidence location paragraph [0079] relative offset of point of incidence – M of the measuring beam – 14 and image center – Z ...assumed to be constant).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kerekes with  Lessmüller whereby
	 an additive manufacturing apparatus comprising an exposure apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path,
	 but also optically detects a position of the beam deflection device, which is detected by a position detection device configure relative to a reference position . 
	This would be an improvement because such a measuring device would improve the accuracy of the monitoring of the machining of a workpiece by means of the measuring beam and with which, in particular, achieves improved guidance by means of coupling the measurement and a machining (energy) beam on and along a workpiece edge (paragraphs [0016] [0043]).

 	However, while Lessmüller discloses a measurement beam positioned directly or partially traversing the energy path to determine position measurement on a processed workpiece and disclosing an offset between the position of the workpiece and the processing beam (paragraphs [0073] [0076]), it is silent as this being a detection device to determine component quality information regarding structural properties of the three-dimensional object being manufactured.  
	Kruth discloses a method and device using in-situ monitoring of selective laser powder processing (abstract), wherein the exposure device (paragraph [0026])  further comprises a detection device (paragraph [0021]) configured for detecting a reflected portion of the energy beam (paragraph [0022] optical system allowing projection from detector of electromagnetic radiation reflected from), 
	wherein the reflected portion of the energy beam is reflected from a fusion region of a structural material layer (paragraph [0042] the light rays reflected on the melt zone and surrounding material are transmitted by the optical system towards the detectors), having been irradiated by at least a portion of the energy beam from the energy beam generating device (paragraphs [0025] [0026]), and 
	wherein the detection device is configured to generate component quality information based at least in part on the reflected portion of the energy beam (Fig. 4. paragraph [0099] lights rays being reflected on the melt zone material and 
	the surrounding solidified and powder material are transmitted by the scanning system and can again be split from the laser light by a semi-reflective mirror…used in order to extract the useful geometric information of the melt zone), 
	the component quality information describing structural properties of a three-dimensional object being additively manufactured by the apparatus for additively manufacturing three-dimensional objects (paragraph [0101] the process variable that is recorded by the detector is a measured value indicative of a geometric quantity of the melt zone e.g. the area of the melt zone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kerekes/ Lessmüller with Kruth whereby an exposure device for an apparatus includes not only a generated energy beam (laser) with a beam deflection device and at least one optically conductive element configured and arranged in the beam path, and including a generated measurement beam for optically detecting a position of the beam deflection device, would also strongly consider the monitoring and feedback control, as disclosed by Kruth, 
	where a detection device is configured to detect by means of a reflected portion of the energy beam reflected from a fusion region of a structural material layer in order to generate component quality information describing structural properties of the three-dimensional object being additively manufactured. 
	One with ordinary skill in the art would motivated to do so, because feedback control of the geometric quantity and structural parameters during processing will allow for compensating variations so that excess material is minimized (abstract), and to improve the overall quality of the parts in real time (paragraph [0100]).

	Regarding Claim 33, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 32 and Kerekes further discloses that the apparatus of Claim 32 comprises a control device configured to control the exposure device based at least in part on exposure information describing exposure of at least one of a plurality of structural material layers (Fig. 7 paragraph [0077]).
	
	Regarding Claim 34, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 32 and Kerekes further discloses that the apparatus of Claim 32 further comprises a control device configured to impart a change to the exposure information based at least in part on position detection information generated by the position detection device (paragraphs [0036] [0037]).

	Regarding Claim 35, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 15 and Lessmüller further discloses that the reflected portion of the energy beam is coupled optically into the detection device via the beam path (paragraph [0001] the measuring device comprising a measuring beam source for generating a measuring beam by an optical coherence tomograph, the measuring beam can be coupled into the machining beam and can be projected onto the workpiece via a machining beam optic, and the measuring device further comprises a spatially resolving sensor which is designed to detect an area on the workpiece measured by the measuring beam by means of a sensor beam and to generate image information based thereon.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered the teaching of Lessmüller and to have combined it with the disclosure of Kruth teaching detection that determines the stability and quality of the ongoing process (Kruth paragraph [0100]). 

	Regarding Claim 36, the combination of Kerekes, Lessmüller and Kruth disclose all the limitations of Claim 32 and Lessmüller further discloses that the reflected portion of the energy beam is coupled optically into the detection device via the beam path (paragraph [0001] the measuring device comprising a measuring beam source for generating a measuring beam by an optical coherence tomograph, the measuring beam can be coupled into the machining beam and can be projected onto the workpiece via a machining beam optic, and the measuring device further comprises a spatially resolving sensor which is designed to detect an area on the workpiece measured by the measuring beam by means of a sensor beam and to generate image information based thereon.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have considered the teaching of Lessmüller and to have combined it with the disclosure of Kruth teaching detection that determines the stability and quality of the ongoing process (Kruth paragraph [0100]). 
	 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712